Citation Nr: 9915602	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  95-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension to include 
heart disease.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1954.

In November 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia denied entitlement 
to service connection for Strep throat, hypertension to 
include heart disease, a concussion, and fractures of the 
right hip, right knee and right ankle.  The veteran appealed.

On appellate review in June 1997, the Board of Veterans' 
Appeals (Board) confirmed and continued the denials.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter referred to as 
the Court).  

In a November 1998 Joint Motion to Vacate the Board Decision, 
To Remand, And To Stay Further Proceeding, the appellant and 
the appellee, the Secretary of the VA, moved to vacate and 
remand the June 1997 decision for readjudication and to stay 
further proceedings in the appeal pending the Court's 
decision upon the motion.  The parties acknowledged that the 
Board decision at issue involved the denial of several 
claims, including the claim of service connection for a heart 
disorder, to include hypertension.  The appellant agreed to 
withdraw the appeal with respect to all claims decided by the 
Board, other than the claim of entitlement to service 
connection for a heart disorder.  

In a December 1998 order, the Court granted the Joint Motion 
for remand, thereby vacating the part of the Board's decision 
that denied service connection for heart disease and 
remanding the matter to the Board and dismissing the 
remaining issues.


REMAND

The Board believes that a review of the contents of the Joint 
Motion will be helpful to the proper disposition of this 
appeal.  In the Joint Motion, the parties first reviewed the 
factual background of record.  In that review, it was noted 
that the veteran had been advised by National Personnel 
Records Center that his service medical records were presumed 
destroyed in a fire at that facility, but that the record on 
appeal included the separation examination, which was 
unremarkable for any findings of heart disease.  The review 
then noted that it was in May 1994, that the veteran sought 
entitlement to service connection for several disorders to 
include hypertension and heart disease.  At that time, the 
veteran recalled receiving treatment during service for a 
throat disorder and later indicated that he believed the 
heart disorder was related to a severe throat infection he 
contracted during service.  VA medical records confirmed 
treatment for aortic insufficiency, atrial fibrillation, and 
hypertension and private medical records reflect findings of 
organic heart disease.  The parties then noted that in May 
1997, R.R.H., M.D., wrote the following:

[Appellant] is a 64[-] year old male who 
has underwent aortic valve replacement on 
February 16, 1994.  [Appellant] had a 
history of severe throat infection, 
presumably strep, during the years 1951 
[through] 1954 while in the military.  It 
is my medical opinion that his early 
strep infection is the most likely reason 
for his cardiac insufficiency.  

Also note the development of atrial 
fibrillation, and hypertension. 

Hearing testimony presented before the Board in May 1997 was 
also discussed.  At the hearing, the veteran testified that 
he developed a throat infection during service that continued 
after service and that he first received treatment from Dr. 
H. for his heart disorder in the early 1980's.

In the basis for the remand section of the Joint Motion, the 
parties noted that in the June 1997 decision, the Board had 
determined that the appellant had failed to submit a well-
grounded claim for service connection for a heart disorder.  
The parties, however, agreed that the claim for service 
connection for a heart disorder should be remanded to the 
Board for readjudication of the issue of whether the 
appellant's claim for service connection for a heart disorder 
is well grounded.  The criteria required to well ground a 
claim was thereafter detailed.  The parties then noted that 
the Board had stated in its decision:  "As indicated, 
although the May 1997 medical statement from [Dr. H.] states 
that the veteran's heart disorder and hypertension were 
associated with the veteran's Strep throat in service, the 
opinion carried little probative weight as it appears to have 
been based entirely on the history provided by the veteran, 
which is not supported by the objective evidence of record," 
and that the statement was followed by the Board's 
observation that "the record was devoid of competent medical 
evidence to support the doctor's medical opinion."

The parties then referred to the case of Rucker v. Brown, 
supra, as standing for the proposition espoused therein by 
the Court that "competent medical evidence must come from a 
witness who is competent to testify as to the facts under 
consideration."  Rucker v. Brown, 10 Vet. App. at 74.  It 
was noted, however, that "competency" to testify is 
distinguishable from "weight and credibility" in that 
competency is a "legal concept determining whether testimony 
may be heard and considered by the trier of fact," while 
"weight and credibility" is a "factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted."  Ibid.  The Joint Motion 
explained that the Board appears to have weighed the medical 
opinion provided by Dr. H. against "the objective evidence 
record."  According to the Joint Motion, this suggested a 
merits determination at the stage where the Board was 
responsible for rendering a decision as to whether a well-
grounded claim for service connection had been presented.  It 
was concluded that the Board was not free to assess the 
weight proffered evidence will be accorded when determining 
whether a claim is well grounded.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

The parties reiterated that in his May 1997 statement, Dr. H. 
had indicated that it was his "medical opinion that this 
early strep infection was the most likely reason for the 
[appellant's] cardiac insufficiency."  The Joint Motion then 
noted that contrary to the finding of the Board in the June 
1997 decision, it does not appear that the appellant 
testified that he incurred strep throat, during service, or 
indicated that he advised the doctor that the sore throat 
symptoms from service were actually strep throat.  

The Joint Motion directed that the Board decision must 
include an adequate statement of reasons or bases, including 
discussion of all material evidence and law presented on the 
record; the statement must be adequate to enable a claimant 
to understand the precise basis for the Board's decision, as 
well as to facilitate the Court's review.  See 38 U.S.C.A. 
§ 7104(d)(1); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In light of the appellant's testimony and Dr. H's 
medical opinion that the sore throat symptoms during service 
were "presumably" due to strep throat, the Board was 
directed on remand, to discuss all the critical evidence in 
order to determine whether Appellant has presented competent 
medical evidence sufficient to well ground his claim for 
service connection for a heart disorder, to include 
hypertension.  

The parties added that however the matter is decided, the 
Board must set forth adequate reasons or bases for its 
findings and conclusions on all material issues of fact and 
law presented on the record.  38 U.S.C. § 7104(d)(1); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Board was directed 
to account for the evidence it finds persuasive or 
unpersuasive and provide reasons for its rejection of any 
such evidence, see Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994), and any medical conclusions that the Board reaches 
must be supported by independent medical evidence, such as an 
advisory opinion or recognized medical treatise(s).  See 
Colvin v. Derwinski, 1 Vet. App.  171, 175 (1991).  It was 
also noted that the appellant should also be permitted to 
submit additional evidence and argument.  Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991); see also Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  Further, before 
relying on any additional evidence developed, the Board was 
directed ensure that appellant is given notice thereof and 
opportunity to respond thereto.  See Thurber v. Brown, 
6 Vet. App. 119 (1993); Austin v. Brown, 6 Vet. App. 547 
(1994).

After reviewing the evidence of record and the above-
discussed directives detailed within the Joint Motion for 
Remand, the Board finds that, in order to set forth adequate 
reasons or bases for all findings and conclusions on all 
material issues of fact and law presented on the record and 
fully account for the evidence found persuasive or 
unpersuasive and provide reasons for accepting or rejecting 
any such evidence, additional development is required.  

The Board may not rely on it's own unsubstantiated judgment 
as to whether a disability was incurred in or aggravated by 
service, but must support its medical conclusions with 
independent medical evidence.  See Watai v. Brown, 
9 Vet. App. 441, 444 (1996), citing Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993); see also Green 
(Victor) v. Derwinski, 1 Vet. App. 121 (1991).  

In view of the foregoing, the Board finds that an additional 
medical opinion is required in order to obtain, to the extent 
possible, a well-reasoned assessment of the probability that 
the veteran's heart disease to include hypertension was 
caused by any events or occurrences from service.  

This case is therefore REMANDED for the following:

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence, which may support his 
contentions that his currently diagnosed 
hypertension to include heart disease is 
related to service.  Any evidence 
received from the veteran should be made 
part of the claims folder.

2. The RO also should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims since service, particularly 
medical reports from Dr. R.R.H. and the 
VA Medical Center at Richmond, Virginia.  
After any necessary authorization for 
release of medical information is secured 
from the veteran, the RO should attempt 
to obtain copies of those treatment 
records identified by the veteran.  All 
attempts made should be documented in the 
veteran's claims folder..

3.  Thereafter, the RO should arrange for 
a cardiology examination of the veteran 
in order to determine the current nature 
and extent and probable etiology of his 
hypertension to include heart disease.  
In a comprehensive report, and after 
review of the veteran's history, 
complaints, and pertinent data from the 
claims folder, the examiner should 
comment on the following questions:  

(a) Upon reviewing the medical evidence 
of record, to the extent possible, 
provide an opinion as to whether it is at 
least as likely than not that the veteran 
had Strep throat or any other respiratory 
disorder during service.  If the evidence 
fails to support findings indicative of 
Strep throat or any other respiratory 
disorder, please so state.  

(b) Based upon the medical evidence of 
record, provide an opinion as to whether 
it is at least as likely than not that 
the veteran's currently diagnosed heart 
disorder to include hypertension is 
etiologically related to service.  If 
not, please render a medical opinion as 
to the most likely etiology of the 
disease.  

All reasons for any conclusions reached 
should be discussed and the veteran's 
claims folder must be made available to 
the examiner for review, with specific 
reference to the May 1997 opinion of 
R.R.H., M.D.

4.  The RO should then review the 
veteran's claim and should adjudicate the 
issue of entitlement to service 
connection for hypertension to include 
heart disease.  All pertinent law, 
regulations and Court decisions should be 
considered.  If the veteran's claim 
remains in a denied status, he and his 
attorney should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
requisite time to respond should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



